Case 2:20-cv-02151-RGK-AGR Document 22 Filed 08/18/20 Page 1 of 2 Page ID #:92



  1                                                      JS-6
  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11   MICHAEL RHAMBO,                        Case No.: 2:20-cv-02151-RGK (AGRx)
                                             Assigned to Hon. R. Gary Klausner
 12
                 Plaintiff,                  [PROPOSED] ORDER GRANTING
 13        vs.                               STIPULATION FOR DISMISSAL OF
                                             THE ENTIRE ACTION
 14
    PEGASUS TRUCKING, INC. D/B/A
 15 FALLAS PAREDES #7124; FALLAS
 16 BORROWER IV, LLC; and DOES 1 to
    10,
 17
                 Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                      [PROPOSED] ORDER
Case 2:20-cv-02151-RGK-AGR Document 22 Filed 08/18/20 Page 2 of 2 Page ID #:93



  1         Based on the stipulation of the parties and for good cause shown:
  2

  3         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
  4

  5   all parties to bear their own fees and costs.
  6

  7         SO ORDERED.
  8

  9                August 18, 2020
            DATED: _____________                          _______________________________
 10                                                       United States District Court Judge

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      1
                                          [PROPOSED] ORDER
